IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JACK C. ALEXANDER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5642

DEPARTMENT OF BUSINESS
AND PROFESSIONAL
REGULATION, DIVISION OF
REAL ESTATE,

     Appellee.
_____________________________/

Opinion filed September 20, 2016.

An appeal from the Florida Real Estate Commission.
Juana Watkins, Director.

David M. Berman and Jed Berman, B.C.S., of Infantino and Berman, Winter Park,
for Appellant.

Marisa G. Button, Chief Appellate Counsel, Chevonne T. Christian, Assistant
General Counsel, Department of Business and Professional Regulation,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.